Citation Nr: 1234797	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), E.K.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1982 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In November 2011, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

The claim was previously remanded by the Board in January 2012 for further procedural and evidentiary development of providing the Veteran an opportunity to submit additional information concerning his claimed in-service stressors and providing the Veteran a medical examination and opinion for PTSD.  This was accomplished, and the claim was readjudicated in an August 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD. 

3.  In-service personal harassment and assault stressors occurred. 

4.  The Veteran's PTSD is due to the verified in-service personal harassment and assault stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Personality disorders are not disabilities for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In this Veteran's case, the evidence does not show, nor does the Veteran allege, that he engaged in combat with the enemy during active service.  The Veteran has specifically stated that his claimed PTSD is not due to combat experiences, but is due to an in-service personal sexual assault.  The Board also finds that there is no objective evidence that the Veteran "engaged in combat with the enemy."  For this reason, 38 U.S.C.A. § 1154(b) is not applicable in the instant case.

The Veteran contends that he suffers from PTSD due to multiple episodes of sexual harassment and assault in service.  In a December 2008 statement, the Veteran contends that he was tied to a chair and forced to watch pornography while other service members possibly masturbated and, on another occasion, a superior officer asked the Veteran if he would give him a "blow job" and proceeded to show his penis to the Veteran.  

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), there are diagnoses of PTSD of record in accordance with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  An October 2008 VA Mental Health Consult listed an Axis I diagnosis of PTSD.  The VA examiner noted a history of the Veteran being sexually assaulted in service.  The April 2012 VA PTSD examination listed an Axis I diagnosis of PTSD.  The VA examiner noted a history of the Veteran being sexually assaulted in service.  

The second criteria for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  Service treatment records, coupled with the Veteran's reported history of the in-service assault given during treatment, provide some evidence of the occurrence of the claimed in-service stressor of being sexually assaulted by fellow service members.  

As in this case, where the claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  The evidence of record in this case does not contain any reports from law enforcement authorities or rape crisis centers evidencing a sexual assault, and the Veteran does not contend that he made any such reports or that such records were created.  

There are service records reporting symptoms that by one interpretation are consistent with, though not highly suggestive of, an in-service assault.  In a June 1983 service treatment record, the Veteran reported being "stressed," in part due to legal troubles he was having.  In a June 1986 service treatment record the Veteran reported nausea, primarily due to exhaustion and anxiety.  The June 1986 service examiner diagnosed nausea due to stress.  In the February 1987 service separation "Report of Medical History," the Veteran reported "stress."  

The Veteran also submitted a statement from a fellow service member, which states that the fellow service member witnessed at least some of the harassment of the Veteran.  

In a November 1982 service treatment record, the Veteran reported frequent urination that had a foul odor, and the service examiner diagnosed a possible urinary tract infection (UTI).  Such evidence does not indicate any concern about the occurrence of a stressor of a sexual nature such as a veteran requesting tests for sexually transmitted diseases.  In January 1983, the Veteran was treated for Hepatitis B because his wife was diagnosed with the disease in December 1982.  In a March 1983 service "Report of Medical History," the service examiner reported the Veteran's possible exposure to hepatitis.  In a May 1984 service treatment record, the Veteran was diagnosed with Hepatitis B.  In a January 1985 service treatment record, the Veteran was diagnosed with rule-out UTI.  Such evidence reflects concern over the possible contraction of hepatitis B from a source other than the alleged in-service stressor, so is not supportive of the claim.

Notwithstanding the specific assertions, the Veteran's description of the ritual that he underwent has some of the characteristics of an initiation ritual, although the Veteran denies that this was the case.  The evidence does not show that during the Veteran pressed criminal charges for any type of physical assault or battery for being taped to a chair, allegedly against his will.  In addition, while the Veteran describes demeaning behavior conducted by fellow service members, the actions are not highly suggestive of a threat of serious bodily injury to the Veteran, as required by DSM-IV.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the DSM-IV.  See 38 C.F.R. 
§ 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

Later during the appeal, the nature of the Veteran's contentions focused more on the sexual nature of the conversation and what the Veteran asks VA to accept as implied threats.  For example, during the November 2011 Board hearing, the Veteran testified that a superior officer asked the Veteran if he would give him a "blow job" and proceeded to show his penis to the Veteran.  In the April 2012 VA PTSD examination, the Veteran reported that he was tied to a chair and forced to watch pornography while other service members rubbed his leg until he ejaculated.   

The Board finds the evidence for and against the claim is sufficient to place the claim in equipoise.  The Board finds that the Veteran's statements concerning the occurrence and details of the alleged in-service harassment, while rendered primarily pursuant to the recent claim for compensation, are not inconsistent regarding the primary facts reported concerning the in-service harassment and personal assault to an extent to weigh against the claim.  The record also reflects an absence of many of the expected behavior changes, and only a few that are mildly 

suggestive of behavior changes during service.  Weighing in favor of the Veteran's claim is the April 2012 VA PTSD examination report, in which the VA examiner opined that the in-service events described by the Veteran more than likely happened.  Resolving reasonable doubt in the Veteran's favor, the Board finds there is at least some credible supporting evidence that the claimed in-service stressor of sexual harassment and assault occurred.  

The third criteria, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  In an April 2010 private medical opinion, the private examiner opined that the symptoms the Veteran exhibited were consistent with someone suffering military sexual trauma.  In a 
July 2010 VA medical opinion, the VA examiner opined that it was more likely than not that the Veteran was sexually assaulted, threatened, and harassed.  In the April 2012 VA PTSD examination, the VA examiner opined that the Veteran's PTSD was due to the reported in-service sexual harassment and assault, and opined that the reported stressful incidents in service more than likely happened to the Veteran.  Such after the fact medical opinion evidence is one type of evidence that, as allowed by regulation at 38 C.F.R. § 3.304(f)(5) tends to supply the credible supporting evidence of occurrence of the in-service stressor.  Where a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently 

diagnosed PTSD is related to a stressful event of sexual assault during active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


